Citation Nr: 1540362	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case was certified by the Houston, Texas RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the appellant was provided a VA examination in May 2010, and while that examiner reported in 2015 that the Veteran did not, in 2010, report complaints regarding tinnitus, the claimant argues that the 2010 examiner never asked about his history of inservice noise exposure as an aircraft engine specialist and his development of ringing in the ears.  While the Board does not doubt the examiner's recollection, the information provided by the appellant in his substantive appeal provides more information than appears to have been available to the 2010 examiner.  Hence, the Board will afford the appellant an opportunity to be reexamined.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide one final opportunity to identify any provider who has examined, diagnosed or treated him for tinnitus.  The Veteran is further advised that the best evidence he could submit in support of his claim is medical evidence showing that there is at least a 50/50 chance that any diagnosed tinnitus is related to his military service to include duties as an aircraft engine specialist.  

2.  Thereafter, schedule the Veteran for a VA audiology examination by an audiologist who has not previously examined or treated him.  The audiologist must be provided access to the claims folder, VBMS file, Virtual VA file and a copy of this remand, and all pertinent evidence must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

If the audiologist finds that the appellant presently has tinnitus, the examiner must opine whether it is at least as likely as not that tinnitus was directly incurred during the Veteran's military service, or is otherwise etiologically related to service, from noise exposure as an aircraft mechanic in the Air Force.  The examiner must take into consideration the reported history of lack of relevant post-service noise exposure.  The audiologist must consider the appellant's service treatment records, including, as deemed relevant, a post-deployment occupational questionnaire upon which the Veteran, least at that time, denied immediate history of ringing in the ears.    

If an opinion regarding this matter cannot be rendered without resorting to pure speculation, please explain why this is not possible.

The examining audiologist is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since active duty.  The audiologist is advised that the United States Court of Appeals for Veterans Claims has held that a veteran is competent to state that he has suffered from tinnitus since service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The audiologist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5.  Thereafter, readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

